                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     ANTHONY L WEBB,                                     Case No. 19-CV-01368-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER TO SHOW CAUSE
                                  14             v.

                                  15     REDWOOD CITY, et al.,
                                  16                    Defendants.

                                  17

                                  18          Plaintiff, a California state pretrial detainee proceeding pro se, filed a civil rights complaint

                                  19   under 42 U.S.C. § 1983, seeking damages for alleged civil rights violations. Specifically, plaintiff

                                  20   alleged that defendants have violated his civil rights during the course of state criminal

                                  21   proceedings against him. See generally, Dkt. No. 1. The criminal proceedings are ongoing. See

                                  22   id. As relief, plaintiff seeks a declaration that his rights have been violated, and damages of

                                  23   $100,000 for each day that he is incarcerated. See id. at 11.

                                  24          Plaintiff also filed a motion for leave to proceed in forma pauperis (“IFP”). For the

                                  25   reasons stated below, the Court orders plaintiff to show cause why his motion for leave to proceed

                                  26   IFP should not be denied, and this action should not be dismissed pursuant to 28 U.S.C. § 1915(g).

                                  27

                                  28                                                     1
                                       Case No. 19-CV-01368-LHK
                                       ORDER TO SHOW CAUSE
                                   1           The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                   2   on April 26, 1996. It provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

                                   3   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

                                   4   facility, brought an action or appeal in a court of the United States that was dismissed on the

                                   5   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                   6   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                   7           For purposes of a dismissal that may be counted under section 1915(g), the phrase “fails to

                                   8   state a claim on which relief may be granted” parallels the language of Federal Rule of Civil

                                   9   Procedure 12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is

                                  10   “of little weight or importance: having no basis in law or fact,” and the word “malicious” refers to

                                  11   a case “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113,

                                  12   1121 (9th Cir. 2005) (citation omitted). Only cases within one of these three categories can be
Northern District of California
 United States District Court




                                  13   counted as strikes for section 1915(g) purposes. See id. Dismissal of an action under section

                                  14   1915(g) should only occur when, “after careful evaluation of the order dismissing an [earlier]

                                  15   action, and other relevant information, the district court determines that the action was dismissed

                                  16   because it was frivolous, malicious or failed to state a claim.” Id.

                                  17           Andrews requires that the prisoner be given notice of the potential applicability of section

                                  18   1915(g), by either the district court or the defendants, but also requires the prisoner to bear the

                                  19   ultimate burden of persuasion to show that section 1915(g) does not bar pauper status in this case.

                                  20   Id. Andrews implicitly allows the court to raise the section 1915(g) problem sua sponte, but

                                  21   requires the court to notify the prisoner of the earlier dismissals it considers support a section

                                  22   1915(g) dismissal and allow the prisoner an opportunity to be heard on the matter before

                                  23   dismissing the action. See id. at 1120. A dismissal under section 1915(g) means that a prisoner

                                  24   cannot proceed with his action as a pauper under section 1915(g), but he still may pursue his

                                  25   claims if he pays the full filing fee at the outset of the action.

                                  26           A review of the dismissal orders in plaintiff’s prior prisoner actions reveals that he has had

                                  27   at least three such cases dismissed on the ground that they failed to state a claim upon which relief

                                  28                                                        2
                                       Case No. 19-CV-01368-LHK
                                       ORDER TO SHOW CAUSE
                                   1   may be granted. Plaintiff is now given notice that the Court believes the following federal district

                                   2   court dismissals may be counted as dismissals for purposes of section 1915(g):

                                   3           1.      Webb v. Bernett, No. 98-CV-20566-JF (N.D. Cal. dismissed Nov. 8, 2000) (post-

                                   4   remand, dismissing for failure to state a claim);

                                   5           2.      Webb v. Nelson, No. 09-CV-6008-JSW (N.D. Cal. dismissed Nov. 10, 2010)

                                   6   (where complaint was Heck-barred on its face, dismissing for failure to state a claim); and

                                   7           3.      Webb v. City & Cty. of S.F., No. 10-CV-1797-JSW (N.D. Cal. dismissed Nov. 15,

                                   8   2010) (where complaint was Heck-barred on its face, dismissing for failure to state a claim).

                                   9           The Court has evaluated the dismissal order issued in each of these cases and concludes

                                  10   that each dismissal is a strike within the meaning of the PLRA. See Andrews, 398 F.3d at 1121

                                  11   (where the complaint “fails to state a claim on which relief may be granted,” the dismissal counts

                                  12   under section 1915(g)); see also Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2016) (“Ultimately, we hold that a dismissal may constitute a PLRA strike for failure to state

                                  14   a claim when Heck’s bar to relief is obvious from the face of the complaint, and the entirety of the

                                  15   complaint is dismissed for a qualifying reason under the PLRA.”); see also Andrews v. Cervantes,

                                  16   493 F.3d 1047, 1053 (9th Cir. 2007) (noting that the plaintiff’s “removal from the California

                                  17   prison system after filing the complaint is therefore irrelevant to our § 1915(g) analysis.”); Cato v.

                                  18   United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (district court does not abuse its discretion

                                  19   by dismissing a complaint as malicious, where the complaint “merely repeats pending or

                                  20   previously litigated claims”) (citation omitted).

                                  21           In light of these dismissals, and because plaintiff does not appear to be under imminent

                                  22   danger of serious physical injury, see Cervantes, 493 F.3d at 1053, plaintiff is ORDERED TO

                                  23   SHOW CAUSE in writing no later than thirty (30) days from the date of this order why his motion

                                  24   for leave to proceed IFP should not be denied and this action should not be dismissed pursuant to

                                  25   28 U.S.C. § 1915(g).

                                  26           If plaintiff is so inclined, he may avoid dismissal by paying the $400.00 filing fee. The

                                  27   Court notes for plaintiff’s benefit that, even if plaintiff pays the filing fee, the Court may still

                                  28                                                       3
                                       Case No. 19-CV-01368-LHK
                                       ORDER TO SHOW CAUSE
                                   1   dismiss the instant action for failure to state a claim or on some other grounds.

                                   2          In any event, the court will continue to review under section 1915(g) all future actions filed

                                   3   by plaintiff while he is incarcerated and in which he seeks IFP status.

                                   4          Failure to file a timely response or failure to pay the full filing fee will result in the

                                   5   dismissal of this action without further notice to plaintiff.

                                   6          IT IS SO ORDERED.

                                   7   DATED: August 16, 2019
                                   8                                                  LUCY H. KOH
                                                                                      UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       4
                                       Case No. 19-CV-01368-LHK
                                       ORDER TO SHOW CAUSE
